Citation Nr: 0904373	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-18 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife 


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which continued a denial of service 
connection for PTSD because new and material evidence had not 
been submitted.  

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 
1380 (Fed. Cir. 1996), it was determined that the statutory 
scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal 
duty for the Board to consider new and material issues 
regardless of the RO's actions.  The Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  As discussed below, 
this case is being REMANDED to the RO for further 
development, so the issue of whether new and material 
evidence has been submitted will not be decided.  

In his June 2007 VA form 9, the veteran requested a hearing 
before a member of the Board.  In December 2008, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing in Washington, DC, a transcript of which is of 
record.  At the hearing, the veteran and his wife presented 
testimony in support of his PTSD claim and requested a 30-day 
extension to submit additional stressor evidence.  The 
undersigned granted the request, and new evidence was 
submitted in January 2009.  Also in January 2009, the 
veteran's representative submitted a waiver of the veteran's 
right to initial consideration of the new evidence by the RO.  
38 C.F.R. § 19.9, 20.1304 (2008).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

A preliminary review of the record reveals that this case 
must be remanded to the RO for further development before the 
Board may proceed in evaluating the veteran's claims for 
entitlement to service connection for PTSD.  

In order to grant service connection for PTSD, there must be 
evidence of a PTSD diagnosis; reasonably credible evidence of 
a stressful event experienced in-service; and a link, 
established by medical evidence, between the in-service 
stressor and the current PTSD diagnosis.  See 38 C.F.R. 
§ 3.304(f) (2008).  

The veteran claims that he currently suffers from PTSD as a 
result of incidents that occurred during his military service 
while stationed in the Republic of Vietnam from October 1968 
to October 1969.  According to the veteran's DD 214, he is in 
receipt of a Purple Heart and a Combat Infantryman Badge.  
The veteran's combat participation and stressors are not in 
dispute.   

During the December 2008 Board hearing, the veteran testified 
to experiencing difficulty sleeping, uneasiness being around 
crowds and recurrent nightmares.  The veteran has not been 
formally diagnosed with PTSD, though he testified that two 
months prior to the December 2008 hearing, he was told by a 
VA psychologist at the Tennessee Valley VA Hospital that he 
had been diagnosed with PTSD and that the diagnosis was the 
reason he had been receiving PTSD treatment.  

A May 2008 letter from R.H., LCSW, stated that the veteran 
had sought treatment for PTSD at the Nashville Vet Center.  
The vet participates in individual and group sessions and has 
attended a total of 28 treatment sessions.  R.H. listed the 
veteran's symptoms and noted that they have caused impairment 
in the veteran's social and occupational functioning.  

The veteran and his representative also challenged the 
validity of a VA PTSD examination conducted by T.H., Ph.D. in 
May 2004, which failed to diagnose the veteran with PTSD.  

For the foregoing reasons, the Board finds that a remand to 
the RO in order to afford the veteran with the appropriate 
medical examination and nexus opinion with respect to his 
claim is necessary in this case.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain recent treatment 
records from the Tennessee Valley VA 
Hospital and the Nashville Vet Center and 
associate them with the claims file.  

2.  The veteran should be scheduled for a 
psychiatric examination by a psychiatrist 
to determine the identity and etiology of 
PTSD if it is present.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished, and all 
findings reported in detail.  If PTSD is 
found on examination, the psychiatrist 
should offer an opinion regarding whether 
or not the veteran's PTSD is at least as 
likely as not related to the veteran's 
claimed in-service stressor events.  The 
psychiatrist should confirm that the 
veteran's claims folder was reviewed.  The 
psychiatrist should provide a thorough 
explanation in support of his or her 
conclusion.  Please send the claims folder 
to the psychiatrist for review in 
conjunction with the examination.  
 
3.  Thereafter, the veteran's claim of 
entitlement to service connection for PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




